Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
Status of Claims

Applicant's amendment of claims 1-4, 7, 12, 14, 17 in “Claims” filed on 04/09/2021, have been acknowledged by Examiner. 
This office action considers claims 1-10, 12-15 and 17-20 pending for prosecution are presented for examination.
Reason for Allowances
Claims 1-10, 12-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “second reflection films provided on side surfaces of the light-emitting pattern;
wherein the side surfaces of the light-emitting pattern are surrounded by the second reflection films, and wherein a side surface of the first reflection film and a side surface of the light-emitting pattern are coplanar.”, as recited in Claim 1, in combination with the remaining limitations of the claim.			
Claims 2-10, 12-13, are allowed as those inherit the allowable subject matter from claim 1.
Regarding Claim 14: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a plurality of second reflection films respectively provided along the plurality of passivation films;
wherein side surfaces of the plurality of light-emitting patterns are surrounded by the plurality of second reflection films, and wherein a side surface of each of the plurality of first reflection films and a side surface of each of the plurality of light-emitting patterns are coplanar.”, as recited in Claim 14, in combination with the remaining limitations of the claim.			
Claims 15, 17-20, are allowed as those inherit the allowable subject matter from claim 14.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Moon et al. (US 20110193123 A1, of record; hereinafter Moon) “LIGHT EMITTING DEVICE, LIGHT EMITTING DEVICE PACKAGE AND LIGHTING SYSTEM”.
Matsumura (US 20030128729 A1 – hereinafter Matsumura) “Semiconductor laser device, and method of manufacturing the same”.
Prior Art Moon teaches a substrate (150; Fig. 1; [0027]); a light-emitting pattern (135 consisting of 130, 120, 110; [0029]) provided on the substrate; a first reflection film (140; – [0042]) provided between the light-emitting pattern and the substrate; a passivation film (165A; and a seed semiconductor layer (145; Fig. 1) provided between the first reflection film (140) and the substrate (150), the seed semiconductor layer comprising a lower region (145B) and a protrusion region (145A) protruding from an upper surface of the lower region in a direction normal to an upper surface of the substrate (that is, extending sideways), wherein the second reflection film (171; – [0064]) is electrically connected to the light-emitting pattern, and a portion of light generated from the light-emitting pattern is emitted through an upper surface of the light-emitting pattern after being reflected by at least one of the first reflection film and the second reflection film (140, 171 layer are reflective, as such will reflect emitted light – see [0042], [0064]). But, Moon does not expressly teach second reflection films provided on side surfaces of the light-emitting pattern; wherein the side surfaces of the 
Prior Art Matsumura teaches a substrate (101; Fig. 8; [0191]), a light-emitting pattern (107, 108, 110; [0203]-[02209]). But, Matsumura does not expressly teach Matsumura second reflection films provided on side surfaces of the light-emitting pattern; wherein the side surfaces of the light-emitting pattern are surrounded by the second reflection films, and wherein a side surface of the first reflection film and a side surface of the light-emitting pattern are coplanar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/OMAR F MOJADDEDI/Examiner, Art Unit 2898